EXHIBIT 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 12, 2008, by and between William M. Sheedy (the “Executive”) and Visa Inc.,
a Delaware corporation (the “Company”).

WITNESSETH THAT:

The Company has determined that it is in the best interests of the Company and
its shareholders to assure that the Company shall have the continued dedication
of the Executive. Therefore, in order to accomplish these objectives, the
Executive and the Company desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:

1. Effective Date. The “Effective Date” shall mean May 12, 2008.

2. Employment Period. The initial term of the Executive’s employment shall
commence on the Effective Date and end on the third anniversary of the Effective
Date (the “Initial Employment Period”), unless terminated earlier pursuant to
Section 5 of this Agreement; provided, however, that as of the expiration date
of each of (i) the Initial Employment Period and (ii) if applicable, any Renewal
Period (as defined below), the Employment Period shall automatically be extended
for a one-year period (each, a “Renewal Period”), unless either party gives at
least 90 days written notice prior to such expiration date of its intention not
to renew the Employment Period (the Initial Employment Period and each
subsequent Renewal Period shall constitute the “Employment Period”).
Notwithstanding the foregoing, in the event of a “Change of Control” of the
Company (as defined in the Visa Inc. 2007 Equity Incentive Compensation Plan)
the Employment Period shall be the longer of the then-Employment Period or the
two-year anniversary of such Change of Control. The Employment Period shall
automatically end upon termination of Executive’s employment for any reason.

3. Position and Duties. (a) During the Employment Period, the Executive shall
serve as the Global Head of Corporate Strategy and Business Development of the
Company, with such authority, power, duties and responsibilities as are
commensurate with such positions and as are customarily exercised by a person
holding such positions in a company of the size and nature of the Company.
During the Employment Period, the Executive shall (i) report directly to the
Chief Executive Officer of the Company or his designee and (ii) perform his
duties at the Company’s corporate offices in San Francisco, California.

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote all of
his attention and time during normal business hours to attention to serving in
the positions described in Section 3(a) and shall perform his duties faithfully
and efficiently. Notwithstanding the foregoing provisions of this Section 3(b),
the Executive may (i) serve as a director, trustee or officer or otherwise
participate in not-for-profit educational, welfare, social, religious and civic
organizations; and (ii) manage personal investments, to the extent that such
other activities, either individually or in the aggregate, do not inhibit or
interfere with the performance of the Executive’s duties under this Agreement,
or to the knowledge of the Executive conflict in any material way with the
business or policies of the Company or any subsidiary or controlled affiliate
thereof (the “Affiliated Entities”).



--------------------------------------------------------------------------------

4. Compensation. Subject to the terms of this Agreement, while the Executive is
employed by the Company, the Company shall compensate the Executive for his
services as follows:

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) of not less than $475,000. During the
Employment Period, the Executive’s Annual Base Salary shall be reviewed annually
by the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”) for increase, but not decrease. The term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as in effect from time to time, including any increases. Such Annual Base
Salary shall be payable in monthly or more frequent installments in accordance
with the Company’s payroll policies applicable to executive officers.

(b) Annual Incentive Payment. With respect to each fiscal year of the Company
ending during the Employment Period, the Executive shall be eligible to receive
an annual cash incentive payment (the “Annual Incentive Payment”). The
Executive’s target Annual Incentive Payment opportunity shall be no less than
75% of the Executive’s Annual Base Salary (the “Target Incentive Payment”), with
such percentage subject to increase (but not decrease) as determined by the
Compensation Committee. The actual Annual Incentive Payment may be higher or
lower than the Target Incentive Payment based on actual performance as
determined by the Compensation Committee in accordance with the Visa Inc.
Incentive Plan or any substitute or successor plan thereto.

(c) Annual Long-Term Incentive Awards. With respect to each fiscal year of the
Company ending during the Employment Period, the Executive shall be eligible to
receive an annual long-term incentive award (the “Annual LTI Award”) with a
target value of no less than $750,000 (based on the grant date value of any such
Annual LTI Award as determined in accordance with the Company’s standard
valuation methodology and procedures for equity and equity-based awards as
applied consistently with respect to other executive officers of the Company).
The Executive’s Annual LTI Awards shall be determined by the Compensation
Committee on the same basis as, and shall have terms and conditions no less
favorable than those that apply to, other situated executive officers of the
Company.

(d) Employee Benefits, Fringe Benefits and Perquisites. During the Employment
Period, the Executive shall be entitled to employee benefits, fringe benefits
and perquisites on a basis that is no less favorable than those provided to
other executive officers of the Company.

(e) Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to other executive officers of the Company.

(f) Vacation. During the Employment Period, the Executive shall be eligible for
paid-time off in accordance with the Company’s policy.

 

-2-



--------------------------------------------------------------------------------

(g) Indemnification. The Company shall indemnify the Executive to the maximum
extent permitted under the General Corporate Law of Delaware for acts taken
within the scope of his employment. To the extent that the Company obtains
coverage under a director and officer indemnification policy, the Executive
shall be entitled to such coverage on a basis that is no less favorable than the
coverage provided to any other officer or director of the Company.

5. Termination of Employment. (a) Death or Permanent Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Permanent
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Permanent Disability set forth below), it may provide the
Executive with written notice in accordance with Section 11(f) of this Agreement
of its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Permanent Disability” shall have such meaning as
under the Company’s disability plan in which the Executive participates or, if
the Executive does not participate in any such plan, shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness, as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) the failure of the Executive to perform the Executive’s duties with the
Company or one of the Affiliated Entities (other than any such failure resulting
from incapacity due to physical or mental illness), provided, however, that
following a Change of Control of the Company, any such failure will only serve
as the basis for a termination for Cause if it is willful;

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company;

(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
charge of commission of a felony; or

(iv) the Executive’s disclosure of confidential information in violation of the
Company’s written policies which is demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after

 

-3-



--------------------------------------------------------------------------------

reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clauses (i), (ii) or (iv) above, and specifying the particulars
thereof in detail.

(c) Good Reason. Subject to the limitations in the immediately following
sentence, the Executive’s employment may be terminated by the Executive during
the Employment Period with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (in the absence of the written consent of
the Executive) the occurrence of any of the following events or circumstances
during the two year period following a Change of Control of the Company:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect in
effect immediately prior to such Change of Control or any action by the Company
which results in a diminution in any of the foregoing as in effect immediately
prior to such Change of Control, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) the Company’s transfer of the Executive’s primary office by more than 50
miles from the location set forth in Section 3(a) of this Agreement;

(iv) any other material breach of this Agreement by the Company; or

(v) any failure by the Company to comply with Section 10(b) of this Agreement.

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Executive’s ability to terminate employment for Good Reason and the Executive’s
death following delivery of a Notice of Termination for Good Reason shall not
affect the Executive’s estate’s entitlement to any severance payments or
benefits under Section 6(a) of this Agreement.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

-4-



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within 30 days of such notice, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Permanent Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination and (iii) if the
Executive’s employment is terminated by reason of death or Permanent Disability,
the Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be. The Company and the Executive
shall take all steps necessary (including with regard to any post-termination
services by the Executive) to ensure that any termination described in this
Section 5 constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

6. Obligations of the Company upon Termination. (a) Good Reason; without Cause.
Subject to the Executive’s execution of the “Waiver and Release” attached hereto
as Exhibit A (the “Waiver and Release”) no later than 60 days after the Date of
Termination, if, during the Employment Period, the Company shall terminate the
Executive’s employment without Cause or the Executive shall terminate employment
for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination (or, if later, five days after the effective date
of the Waiver and Release), the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any annual incentive payment
earned by the Executive for a prior award period to the extent not theretofore
paid and not theretofore deferred, (3) any accrued and unused vacation pay and
(4) any business expenses incurred by the Executive that are unreimbursed as of
the Date of Termination (the sum of the amounts described in clauses (1), (2),
(3) and (4) shall be hereinafter referred to as the “Accrued Obligations”);

B. the product of (1) the Target Incentive Payment and (2) a fraction, the
numerator of which is the number of days that have elapsed in the fiscal year of
the Company in which the Date of Termination occurs as of the Date of
Termination, and the denominator of which is 365 (the “Pro-Rata Incentive
Payment”); provided, however, in the event that the Executive is a “covered
employee” within the meaning of Section 162(m) of the Code (a “Covered
Employee”) during the fiscal year of the Company in which the Date of
Termination occurs, the Pro-Rata Incentive Payment shall (i) be determined based
on the Company’s actual performance for the fiscal year of the Company in which
the Date of Termination occurs on the same basis as other executive officers and
(ii) be paid at such time as the Company otherwise makes incentive payments for
such fiscal year;

 

-5-



--------------------------------------------------------------------------------

C. the amount equal to two times the sum of (1) the Executive’s Annual Base
Salary and (2) the Target Incentive Payment (the “Severance Payment”); and

(ii) notwithstanding anything to the contrary contained in any stock incentive
plan or grant or award agreement, as applicable (collectively, the “Equity
Benefits”):

A. In the event that the Executive is not a Covered Employee during the fiscal
year of the Company in which the Date of Termination occurs, (1) all stock
options, restricted stock, restricted stock units and other equity-based
compensation awards outstanding as of the Date of Termination and held by the
Executive (including, without limitation, any equity awards granted to the
Executive in connection with the IPO and any Annual LTI Awards) shall vest in
full and all restrictions thereon shall lapse (provided that any delays in
payment or settlement set forth in such grant or award agreements that are
required under Section 409A of the Code shall remain effective), and all stock
options shall remain exercisable for the remainder of their full term and
(2) any cash-based long-term incentive awards shall vest in full and amounts in
respect thereof shall be paid on the date the amounts would have otherwise been
paid had the Executive remained employed with the Company (or, if earlier, his
death);

B. In the Event that the Executive is a Covered Employee during the fiscal year
of the Company in which the Date of Termination occurs:

(1) all stock options outstanding as of the Date of Termination and held by the
Executive (including, without limitation, any stock options granted to the
Executive in connection with the IPO and any Annual LTI Awards) shall vest in
full and become immediately exercisable for the remainder of their full term;

(2) all equity-based compensation awards other than stock options (including,
without limitation, any such awards granted to the Executive in connection with
the IPO and any Annual LTI Awards) that are outstanding as of the Date of
Termination and held by the Executive which are not intended to be “qualified
performance-based compensation” within the meaning of Treasury Regulation
Section 1.162-27(e) (such awards, “Qualified Performance Awards”) shall vest in
full and all restrictions thereon shall lapse (provided that any delays in
payment or settlement set forth in such grant or award agreements that are
required under Section 409A of the Code shall remain effective);

(3) all equity-based compensation awards other than stock options (including,
without limitation, any stock options granted to the Executive in connection
with the IPO and any Annual LTI Awards) which are intended to be Qualified
Performance Awards shall remain outstanding and shall continue to vest (or be
forfeited) in accordance with the terms of the applicable award agreement; and

 

-6-



--------------------------------------------------------------------------------

(4) notwithstanding anything in subsections (2) and (3) above, any cash-based
long-term incentive awards which were granted to the Executive prior to the
Effective Date shall vest in full and amounts in respect thereof shall be paid
on the date the amounts would have otherwise been paid had the Executive
remained employed with the Company (or, if earlier, his death).

(iii) the Company shall provide the Executive and his eligible dependents with
continued health care benefits under the Company’s health care benefits program
for two years following the Date of Termination (such continued health care
benefits, the “Medical Benefits”) as follows: (A) during the first 18 months
following the Date of Termination (the “Initial Benefits Continuation Period”)
such health care benefits shall be provided at the Company’s sole expense
consistent with the Company’s practice under the Company’s severance plan (as in
effect on the Effective Date); and (B) during the six-month period immediately
following the Initial Benefits Continuation Period (but not beyond the
Executive’s attainment of age 65) (the “Subsequent Benefits Continuation
Period”), such health care benefits shall be provided under the Company’s plans,
programs, practices and policies providing health care benefits in the manner
required by Section 4980B of the Code or other applicable law (“COBRA
Coverage”), as if the Executive’s employment with the Company had terminated as
of the end of the Initial Benefits Continuation Period, and the Company shall
take such actions as are necessary to cause such COBRA Coverage not to be offset
by the provision of benefits under this Section 6(a)(iii) and to cause the
period of COBRA Coverage under the Company’s health care benefit plans to
commence at the end of the Initial Benefits Continuation Period. The Executive
shall be responsible for the payment of any COBRA premium during the Subsequent
Benefits Continuation Period, provided that the Company shall make a lump sum
payment to the Executive within ten days of the end of the Initial Benefits
Continuation Period (unless the Executive has theretofore died) equal to the
cost of such premiums, plus an income tax gross-up thereon so that the Executive
retains an amount equal to the cost of such premiums; and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and the
Affiliated Entities through the Date of Termination, and, to the extent the
Executive satisfies any “retirement” based rule of any of the foregoing that
provides for more beneficial treatment to the Executive, the Executive shall be
afforded such more beneficial treatment (such other amounts and benefits and
such more beneficial treatment shall be hereinafter referred to as the “Other
Benefits”).

Notwithstanding the foregoing provisions of this Section 6(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”), the
Severance Payment and, to the extent the Executive is not a Covered Employee for
the fiscal year of the Company in which the Date of Termination occurs, the
Pro-Rata Incentive Payment shall instead be paid to the Executive, with interest
on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”) on the first business day after
the date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code (the “Delayed Payment Date”).

 

-7-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 6(a) or anything in
this Agreement to the contrary, the Medical Benefits that are not non-taxable
medical benefits, “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5) shall be provided and administered
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(iv),
which requires that (i) the amount of such benefits provided during one taxable
year shall not affect the amount of such benefits provided in any other taxable
year, except that to the extent such benefits consist of the reimbursement of
expenses referred to in Section 105(b) of the Code, a maximum, if provided under
the terms of the plan providing such Medical Benefit, may be imposed on the
amount of such reimbursements over some or all of the period in which such
benefit is to be provided to the Executive, as described in Treasury Regulation
Section 1.409A-3(i)(iv)(B), (ii) to the extent that any such benefits consist of
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred and (iii) no such benefit may be liquidated or
exchanged for another benefit (such treatment, the (“409A Medical Benefits
Treatment”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the Pro-Rata
Incentive Payment, the Equity Benefits and the timely payment or provision of
the Other Benefits. Accrued Obligations and the Pro-Rata Incentive Payment shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(b)
shall include, and the Executive’s estate shall be entitled after the Date of
Termination to receive, death benefits as in effect at the Date of Termination
generally with respect to senior executives of the Company.

(c) Permanent Disability. If the Executive’s employment is terminated by reason
of the Executive’s Permanent Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations, the Pro-Rata Incentive Payment, the
Equity Benefits and the timely payment or provision of the Other Benefits.
Accrued Obligations and the Pro-Rata Incentive Payment shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination,
provided, that in the event that the Executive is a Specified Employee, the
Pro-Rata Incentive Payment shall be paid, with Interest, to the Executive on the
Delayed Payment Date. With respect to the provision of Other Benefits, the term
Other Benefits as utilized in this Section 6(c) shall include, and the Executive
shall be entitled after the Disability Effective Date to receive, disability and
other benefits as in effect at any time thereafter generally with respect to
senior executives of the Company.

(d) Cause; Other than for Good Reason. If (i) the Executive’s employment shall
be terminated for Cause or (ii) the Executive terminates his employment without
Good Reason, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay or provide to the Executive (A) the
Accrued Obligations and (B) the Other Benefits. Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.

7. Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the

 

-8-



--------------------------------------------------------------------------------

Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur as a result of any contest by the Company,
the Executive or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus, in each case, Interest, provided that
the Executive prevails on any material issue in such contest. In order to comply
with Section 409A of the Code, (i) in no event shall the payments by the Company
under this Section 7 be made later than the end of the calendar year next
following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred; (ii) the amount of
such legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year; (iii) the Company’s obligation to
pay the Executive’s legal fees shall terminate on the 20th anniversary of the
Effective Date; and (iv) the Executive’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.

8. Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order:
(i) Section 6(a)(i)(C), (ii) Section 6(a)(i)(B), (iii) Section 6(a)(iii) and
(iv) Section 6(a)(ii). For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 8(a). The Company’s obligation to make Gross-Up Payments under
this Section 8 shall not be conditioned upon the Executive’s termination of
employment.

(b) Subject to the provisions of Section 8(c), all determinations required to be
made under this Section 8, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm

 

-9-



--------------------------------------------------------------------------------

as may be designated by the Company and reasonably acceptable to the Executive
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including all professional fees and additional interest and penalties)
incurred in connection with such contest, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 8(c), the Company shall control all proceedings taken
in connection with such contest, and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either pay the tax claimed to the appropriate taxing authority
on behalf of the Executive and direct the Executive to sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a

 

-10-



--------------------------------------------------------------------------------

determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the then the amount previously paid shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 8, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 8(c) that does not result in the remittance of any federal, state, local
and foreign income, excise, social security and other taxes, the calendar year
in which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 8, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

-11-



--------------------------------------------------------------------------------

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(iv) The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

9. Restrictive Covenants.

(a) Return of Company Property. All records, files, memoranda, reports, customer
information, client lists, documents and equipment relating to the business of
the Company, which the Executive prepares, possesses or comes into contact with
while the Executive is an employee of the Company, shall remain the sole
property of the Company. The Executive agrees that upon the termination of his
employment, he shall provide to the Company all documents, papers, files or
other material in his possession and under his control that are connected with
or derived from his services to the Company. The Executive agrees that the
Company owns all work product, patents, copyrights and other material produced
by the Executive during the Executive’s employment with the Company.

(b) Confidential Information. The Executive shall not at any time, whether
during the Executive’s employment or following the termination of the
Executive’s employment, for any reason whatsoever, directly or indirectly,
disclose or furnish to any entity, firm, corporation or person, except as
otherwise required by law, any confidential or proprietary information of the
Company with respect to any aspect of its operations, business or clients.
“Confidential or proprietary information” shall mean information generally
unknown to the public to which the Executive gains access by reason of the
Executive’s employment by the Company and includes, but is not limited to,
information relating to all present or potential customers, business and
marketing plans, sales, trading and financial data and strategies and
operational costs.

(c) Nonsolicitation. During the Employment Period except in the performance of
his duties to the Company hereunder and for one year following the termination
of the Executive’s employment for any reason or no reason, the Executive shall
not, directly or indirectly: (i) solicit or induce, or cause others to solicit
or induce, any employees of the Company to leave the Company or in any way
modify their relationship with the Company; (ii) encourage or assist in the
hiring process of any employees of the Company or in the modification of any
such employee’s relationship with the Company, or cause others to participate,
encourage or assist in the hiring process of any employees of the Company; or
(iii) directly or indirectly, solicit the trade or patronage of any clients or
customers or any prospective clients or customers of the Company.

(d) The Executive acknowledges and agrees that: (i) the purposes of the
foregoing covenants are to protect the goodwill and confidential or proprietary
information of the Company, and to prevent the Executive from interfering with
the business of the Company as a result of or following termination of the
Executive’s employment with the Company; (ii) because of the nature of the
business in which the Company and its affiliates are engaged and because of the
nature of the confidential and proprietary information to which the Executive
has

 

-12-



--------------------------------------------------------------------------------

access, it would be impractical and excessively difficult to determine the
actual damages of the Company in the event the Executive breached any of the
covenants of this Section 9; (iii) remedies at law (such as monetary damages)
for any breach of the Executive’s obligations under this Section 9 would be
inadequate; and (iv) the terms of the covenants are sufficiently limited to
protect the legitimate interests of the Company and impose no undue hardship on
the Executive. The Executive therefore agrees and consents that if the Executive
commits any breach of a covenant under this Section 9 or threatens to commit any
such breach, the Company shall have the right (in addition to, and not in lieu
of, any other right or remedy that may be available to it) to temporary and
permanent injunctive relief from a court of competent jurisdiction located in
the State of California, or in any state in which the Executive resides, without
posting any bond or other security and without the necessity of proof of actual
damage. With respect to any provision of this Section 9 finally determined by a
court of competent jurisdiction to be unenforceable, the Executive and the
Company hereby agree that such court shall have jurisdiction to reform this
Agreement or any provision hereof so that it is enforceable to the maximum
extent permitted by law, and the parties agree to abide by such court’s
determination. If any of the covenants of this Section 9 is determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the rights of the Company to enforce any
such covenant in any other jurisdiction

(e) In no event may a breach or threatened breach of the covenants in this
Section 9 constitute a basis for the Company to suspend the Executive’s right to
receive any payments or benefits to which he is otherwise entitled under this
Agreement.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive.
This Agreement and any rights and benefits hereunder shall inure to the benefit
of and be enforceable by the Executive’s legal representatives, heirs or
legatees. This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be binding upon the Company and its successors and assigns.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to satisfy
all of the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to satisfy such obligations if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

11. Miscellaneous.

(a) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. Within the time period permitted by the applicable
Treasury Regulations, the Company may, in consultation with the Executive,
modify the Agreement, in the least restrictive manner necessary and without any
diminution in the value of the payments to the Executive, in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on the Executive
pursuant to Section 409A of the Code.

 

-13-



--------------------------------------------------------------------------------

(b) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(c) Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of California, without regard to
the conflict of law provisions of any state.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(e) Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, shall operate
or be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach shall not deprive such party of the right to take action at any time
while such breach continues.

(f) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the addresses set forth below (or such other addresses
as shall be specified by the parties by like notice):

to the Company:

Visa Inc.

P.O. Box 8999

San Francisco, California 94128-8999

Attention: General Counsel

or to the Executive:

At the most recent address maintained

by the Company in its personnel records

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

(g) Survivorship. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

-14-



--------------------------------------------------------------------------------

(h) Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment, severance or change of control agreement between
the parties with respect to the subject matter hereof, including, without
limitation, the letter agreement by and between the Executive and Visa U.S.A.
Inc. dated as of April 13, 1993.

(i) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

William M. Sheedy /s/ William M. Sheedy

May 12, 2008

VISA INC. By:   /s/ Joseph Saunders

 

-16-



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE EXECUTIVE.

For and in consideration of the payments and other benefits due to William M.
Sheedy (the “Executive”) pursuant to the Employment Agreement (the “Employment
Agreement”) entered into as of April 22, 2008 (the “Effective Date”), by and
between Visa Inc. (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive irrevocably and unconditionally releases
and forever discharges the Company and each and all of its present and former
officers, agents, directors, managers, employees, representatives, affiliates,
shareholders, members, and each of their successors and assigns, and all persons
acting by, through, under or in concert with it, and in each case individually
and in their official capacities (collectively, the “Released Parties”), from
any and all charges, complaints, grievances, claims and liabilities of any kind
or nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claim” or “claims”) which the Executive at any time heretofore
had or claimed to have or which the Executive may have or claim to have
regarding events that have occurred up to and including the date of the
Executive’s execution of this Release, including, without limitation, any and
all claims related, in any manner, to the Executive’s employment or the
termination thereof. In particular, the Executive understands and agrees that
the Executive’s release includes, without limitation, all matters arising under
any federal, state, or local law, including civil rights laws and regulations
prohibiting employment discrimination on the basis of race, color, religion,
age, sex, national origin, ancestry, disability, medical condition, veteran
status, marital status and sexual orientation, or any other characteristic
protected by federal, state or local law including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act of 1990, as amended, the Americans with Disabilities Act, the
Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974 (except
as to vested benefits, if any), the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the California
Family Rights Act, the California Worker Adjustment and Retraining Notification
Act, federal and state wage and hour laws, or any common law, public policy,
contract (whether oral or written, express or implied) or tort law, or any other
federal, state or local law, regulation, ordinance or rule having any bearing
whatsoever.

The Executive must sign and return this Release by personal or guaranteed
overnight delivery to the attention of «contact_name», Visa Inc., P.O. Box 8999,
San Francisco, California 94128-8999, no earlier than the Date of Termination
and no later than «Sign_date», which is the 60th day following the Date of
Termination. The Executive can revoke this Release within seven days after
executing the Release by sending written notification to the Company of
Executive’s intent to revoke the Release, and this Release shall not become
effective or enforceable until such revocation period has expired. The
Executive’s written notification of the intent to revoke the Release must be
sent to «contact_name», Visa Inc., by personal delivery or guaranteed overnight
delivery, to P.O. Box 8999, San Francisco, California 94128-8999, within seven
days after the Executive executed the Release.

 

-17-



--------------------------------------------------------------------------------

The Executive waives all rights under section 1542 of the Civil Code of the
State of California or any comparable or analogous provision of Federal law or
any other state law. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Executive acknowledges that he/she may have sustained losses that are
currently unknown or unsuspected, and that such damages or losses could give
rise to additional causes of action, claims, demands and debts in the future.
Nevertheless, the Executive acknowledges that this Release has been agreed upon
in light of this realization and, being fully aware of this situation, the
Executive nevertheless intends to release the Company from any and all such
unknown claims, including damages which are unknown or unanticipated. The
parties understand the word “claims” to include all actions, claims, and
grievances, whether actual or potential, known or unknown, and specifically but
not exclusively all claims arising out of the Executive’s employment and the
termination thereof. All such “claims” (including related attorneys’ fees and
costs) are forever barred by this Release and without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, age
discrimination; any other claim or cause of action; and regardless of the forum
in which it might be brought.

Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive does not waive: (i) rights to indemnification the
Executive may have under (A) applicable law, (B) any other agreement between the
Executive and a Released Party and (C) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; (ii) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of its affiliates or subsidiaries
(collectively, the “Affiliated Entities”) are jointly responsible; (iii) the
Executive’s rights to benefits and payments under any stock options, restricted
stock, restricted stock units or other incentive plans or under any retirement
plan, welfare benefit plan or other benefit or deferred compensation plan, all
of which shall remain in effect in accordance with the terms and provisions of
such benefit and/or incentive plans and any agreements under which such stock
options, restricted shares, restricted stock units or other awards or incentives
were granted or benefits were made available; (iv) the Executive’s rights as a
stockholder of any of the Affiliated Entities; or (v) any obligations of the
Affiliated Entities under the Employment Agreement.

The Executive acknowledges and agrees that the Executive: (a) has been given at
least 21 days within which to consider this Release and its ramifications and
discuss the terms of this Release with the Company before executing it (and that
any modification of this Release, whether material or immaterial, will not
restart or change the original 21 day consideration period) and the Executive
fully understands that by signing below the Executive is voluntarily giving up
any right which the Executive may have to sue or bring any other claims against
the Released Parties; (b) has been given seven days after returning the Release
to the Company to revoke this Release; (c) has been advised to consult legal
counsel regarding the terms of this Release; (d) has carefully read and fully
understands all of the provisions of this Release; (e) knowingly and voluntarily
agrees to all of the terms set forth in this Release; and (f) knowingly and
voluntarily intends to be legally bound by the same. The Executive also
understands that, notwithstanding anything in this Release to the contrary,
nothing in this

 

-18-



--------------------------------------------------------------------------------

Release shall be construed to prohibit the Executive from (i) filing a charge or
complaint with the Equal Employment Opportunity Commission or Department of Fair
Employment and Housing or any other federal, state or local administrative or
regulatory agency, or (ii) participating in any investigation or proceedings
conducted by the Equal Employment Opportunity Commission or Department of Fair
Employment and Housing or any other federal, state or local administrative or
regulatory agency; however, the Executive expressly waives the right to any
relief of any kind in the event that the Equal Employment Opportunity Commission
or Department of Fair Employment and Housing or any other federal, state or
local administrative or regulatory agency pursues any claim on the Executive’s
behalf.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

          Date     William M. Sheedy

 

-19-